Judgment Supreme Court, Bronx County, rendered October 5,. 1970 after non jury trial, convicting defendant-appellant of criminal contempt (Penal Law, § 215.50), unanimously reversed, on the law, and the indictment dismissed. The advice conveyed to the defendant, as a witness, by the prosecutor before the Grand Jury as to the scope of the immunity offered to him by that body was, at the least, confusing and possibly misleading (Code Grim. Pro., § 619-e; People v. Masiello, 28 N Y 2d 287). Concur — MeGivern, J. P., Markewich, Kupferman, Steuer and Macken, JJ.